Court of Appeals, State of Michigan

                                             ORDER
                                                                         Michael J. Kelly
People of MI v Dominique Demetrius Miller                                  Presiding Judge

Docket No.   337460                                                      David H. Sawyer

LC No.       15-009753-01-FC                                             Jane E. Markey
                                                                           Judges


               The Court orders that the motion for reconsideration is G~ED, and this Court's
opinion issued November 20, 2018 is hereby VACATED. A new opinio~ttached to this order.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               FEB O5 2019
                                      Date